Citation Nr: 0702681	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
degenerative disc disease, status post lumbar fusion L4-S1.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from November 1983 to 
August 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The RO sent the veteran the statement of the case in 
September 2004 and the appeal was certified to the Board in 
November 2004.  A hearing before the Board was held in 
May 2005 and the record was held open until July 2005, for 
the veteran to submit additional evidence.  

In September 2005, the Board received from the veteran two 
documents to support his appeal:  a July 2005 statement from 
the VA Outpatient Clinic in Winston-Salem, North Carolina, 
and a June 2005 medical statement from one of the veteran's 
private physicians.  The veteran did not waive the right to 
have the evidence initially reviewed by the agency of 
original jurisdiction (AOJ).  The Board wrote to the veteran 
in November 2006, asking him whether he wished to have the 
appeal remanded or if he wished to waive the right to have 
the evidence initially reviewed by the AOJ.  The veteran was 
informed that if he did not respond to the letter within 45 
days, the appeal would be remanded so the AOJ could review 
the evidence and issue a decision.  That 45-day period has 
expired without a response from the veteran.  As a result, a 
remand is necessary so that the RO can consider that evidence 
and issue a decision.  38 C.F.R. § 20.1304(c) (2006) (after 
the appeal is certified to the Board, any pertinent evidence 
accepted by the Board must be referred to the AOJ for review, 
unless that procedural right is waived by the appellant).  

In addition, pursuant to 38 C.F.R. § 20.1304(a), at the 
hearing before the Board, the veteran submitted (with an 
accompanying waiver of initial AOJ consideration) additional 
evidence that has not been previously considered by the AOJ.  
Notwithstanding the veteran's waiver, all evidence submitted 
after the September 2004 statement of the case should be 
considered before issuing a decision.  

In November 2002, the veteran sought medication for his back 
from the VA Medical Center in Salisbury, North Carolina.  
During his interview, he mentioned that he was applying for 
Social Security disability compensation for his back.  In 
addition, a January 1991 office note by a physician in a 
neurological surgery practice discussed the veteran's back 
condition and mentioned that the veteran had filed a claim 
for Worker's Compensation.  The veteran also left his job 
with the United States Postal Service because of his back 
disability.  There are no records in the claims file from any 
of these claims about his back disability.  Since those 
records may contain relevant evidence of the onset and 
continuity of the veteran's back condition, further 
development is needed to obtain those records.  

The April 2003 and January 2005 letters from the RO notified 
the veteran of many evidentiary matters.  But the veteran has 
not been given notice that complies with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and such notice must be 
provided to the veteran.  

Finally, the transcript of the veteran's May 2005 hearing 
before the Board appears to be incomplete.  After the 
development in the case has been completed, contact the 
veteran to ask whether he wants to request another hearing 
before the Board on the basis of the incomplete transcript.    

Accordingly, the case is REMANDED to the Appeals Management 
Center, in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Assist the appellant in obtaining 
evidence relating to the various claims 
filed by the veteran pertaining to his 
back condition, including any disability 
claims with the Social Security 
Administration and the United States 
Postal Service, and worker's compensation 
claims.  Associate any evidence obtained 
with the claims folder.  

3.  Contact the veteran to see if he wants 
to request another hearing before the 
Board on the basis of the incomplete 
transcript.  If he requests one, hearing 
should be scheduled.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case that considers all the evidence 
submitted after the September 2004 
statement of the case.  After the 
appellant has been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


